Appeal from an order and decree of the Albany County Surrogate’s Court which revoked the letters of administration earlier issued to the appellant and issued letters of administration to respondent. Appellant petitioned for his own appointment making no mention of his codistributee and niece, the respondent. Letters of administration to appellant were issued without a bond which was then in violation of the Surrogate’s Court Act had it appeared that there were distributees. The Surrogate determined that appellant’s conduct in the matter, along with evidence as to other matters, justified the revocation of the letters issued to him. The evidence sustains that determination. Order and decree affirmed, with $25 costs and disbursements. All concur.